MR. CHIEF JUSTICE JAMES T. HARRISON.
To the Clerk of this Court:
WHEREAS, in this action this Court on March 26, 1970, issued its remittitur to the district court of the Ninth Judicial District of the State of Montana, in and for the County of Glacier, affirming the judgment of said Court, with directions (154 Mont. 488, 466 P.2d 85), and,
WHEREAS, on application to the United States Supreme Court for a writ of certiorari, that court on January 18, 1971, vacated the judgment of this Court and remanded the ease for further proceedings not inconsistent with its opinion.
IT IS THEREFORE ORDERED, pursuant to the mandate of the United States Supreme Court that our opinion rendered on March 2, 1970, holding that the aforesaid district court was correct in denying the motion to dismiss be, and it hereby is, vacated, and the aforesaid district court is ordered and directed to make and enter an appropriate order sustaining the motion to dismiss.
NOW THEREFORE, you are hereby ordered forthwith to issue under your hand and the seal of this Court a remittitur to the district court of the Ninth Judicial District of the State of Montana, in and for the County of Glacier, the court by which the order was rendered, commanding such court to take such action as is herein directed to be taken; said remittitur shall *527also contain therein or attached thereto a copy of said mandate from the United States Supreme Court in haee verba.
MR. JUSTICES HASWELL, JOHN C. HARRISON, DALY and CASTLES, concur.